Citation Nr: 1714239	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  10-39 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to service-connected status post total left knee replacement with degenerative arthritis (hereinafter a "left knee disability").

2. Entitlement service connection for a bilateral hip disability, to include as secondary to service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at a December 2013 Travel Board hearing. A transcript of this hearing is of record.

The Board most recently remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development in May 2016. The case subsequently returned to the Board. For reasons described below, this case must be remanded again. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

In the Board's May 2016 remand, the Board directed the RO to obtain an addendum medical opinion from the VA examiner who provided a September 2014 medical opinion regarding whether any current low back or bilateral hip disability is etiologically related to the Veteran's active service or a service-connected disability. A remand by the Board confers on the Veteran a right to compliance with the terms of that remand. Stegall v. West, 11 Vet. App. 268. 271 (1998). The Board directed the examiner to provide a complete medical rationale for all opinions and to specifically address the October 2012 and November 2012 diagnostic testing findings related to the Veteran's lumbar spine and bilateral hips. The Board finds that the RO failed to substantially comply with the Board's remand directives. Therefore, the Board finds that a remand is required to ensure that an adequate and contemporaneous record is before the VA prior to any adjudication on the merits. 

A review of the records shows an October 2016 addendum medical opinion. The medical examiner opined that there is no evidence to support a medical nexus between the low back and the Veteran's service-connected left knee on the basis of either proximate cause or aggravation. The examiner provided the same negative opinion for the Veteran's claimed bilateral hip and his service-connected left knee disability. In general, a medical opinion must support its conclusion with an analysis that the Board can consider and weigh. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295  (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). The examiner appears to have provided no medical analysis or rationale for the negative opinion. 

The Board also finds that the October 2016 medical opinion did not provide an adequate rationale for the opinion that the claimed low back disability and bilateral hip disability is likely related to age. In general, lack of evidence of an injury while in service from a veteran's service treatment cannot be the sole premise for a medical conclusion. Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007). It appears the examiner's sole rationale for the opinion that the Veteran's claimed low back and bilateral hip disability are unrelated to the Veteran's military service is the lack of evidence in the Veteran's service treatment records. The Board specifically directed the examiner to address the Veteran's lay statements regarding the onset and duration of his symptoms. It appears that the examiner failed to consider the Veteran's lay statements. 

Thus, the Board finds that a remand is required to ensure that an adequate and contemporaneous record is before the VA prior to any adjudication on the merits. 

Accordingly, the case is REMANDED for the following action:


1. Make arrangements to obtain any updated medical records pertaining to the Veteran's claimed low back disability and bilateral hip disability. 

2. Then, obtain an addendum to the October 2016 VA examination report. The examiner should determine whether any current low back or bilateral hip disability is etiologically related to the Veteran's active service or to a service-connected disability. Provide the examiner with the claims file, including a copy of this REMAND. The examiner should review the claims file and this Remand. The examiner should provide an opinion based on the low back and bilateral hip diagnoses of record referenced above regarding:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disability is etiologically related to an in-service injury, disease, or event, to include bending over aircraft to load bombs and rocket pods, and marching;

b) whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disability is (1) proximately due to the Veteran's service-connected status post-total left knee replacement, or (2) permanently worsened (aggravated) by the Veteran's service-connected status post-total left knee replacement. 

c) whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral hip disability is etiologically related to an in-service injury, disease, or event; and

d) whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral hip disability is (1) proximately due to the Veteran's service-connected status post-total left knee replacement, or (2) permanently worsened (aggravated) by the Veteran's service-connected status post-total left knee replacement.

The opinion must include the medical and factual basis for any diagnoses (including that shown in October 2012 and November 2012 VA records, and a complete medical rationale. Please address the Veteran's statements regarding the onset and duration of his symptoms.

3. Then, readjudicate the claims. If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 


S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




